EXHIBIT 12 HONEYWELL INTERNATIONAL INC. STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES 2007 2006 2005 2004 2003 (In millions) Determination of Earnings: Income from continuing operations before taxes $ 3,321 $ 2,798 $ 2,296 $ 1,623 $ 1,583 Add (Deduct): Amortization of capitalized interest 22 22 22 24 24 Fixed charges 543 488 465 438 440 Equity income, net of distributions (10 ) (7 ) (30 ) (75 ) (38 ) Total earnings, as defined $ 3,876 $ 3,301 $ 2,753 $ 2,010 $ 2,009 Fixed Charges: Rents(a) $ 87 $ 114 $ 109 $ 107 $ 105 Interest and other financial charges 456 374 356 331 335 543 488 465 438 440 Capitalized interest 22 22 17 18 15 Total fixed charges $ 565 $ 510 $ 482 $ 456 $ 455 Ratio of earnings to fixed charges 6.86 6.47 5.71 4.41 4.42 (a) Denotes the equivalent of an appropriate portion of rentals representative of the interest factor on all rentals other than for capitalized leases.
